Mr. Justice Burke
delivered the opinion of the court.
This is a companion case to No. 10876 (same parties) this day decided and this opinion should be read in connection therewith. The parties appear here in the same order as in the trial court.
This is a suit for the alleged damages, evidence whereof was excluded in said cause No. 10876, and for which ruling that judgment was reversed. Plaintiff also sought herein an injunction prohibiting the execution of defendants’ judgment in 10876 until this cause could be finally determined. A demurrer to this complaint was sustained. Plaintiff *340elected to stand on its complaint and to review the judgment thereupon entered against it brings error and asks that the writ be made a supersedeas.
Under our ruling in No. 10876 the matter here in disputé will be adjudicated in that case. The error arose by reason of an objection of these defendants.
This cause is accordingly remanded with instructions to the trial court to dismiss it at defendants’ costs.
Mr. Chief Justice Teller and Mr. Justice Allen concur.